Case 1:19-cv-02716-NGG-PK Document 11 Filed 07/08/19 Page 1 of 12 PageID #: 27




                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


MAY FLOWTR INTERNATIONAL,INC.,

                        Plaintiffs,
                                                            Civil Action No. 19-cv-2716 NGG-PK
vs.

APOLLO FOOD INT~RNATIOANL,INC,
WING FLING HONG LTD, and
A & C BEST FOOD TRADING INC.

                         Defendants.



               ANSWER OF D~F~NDANT A & C BEST FOOD TRADING INC.


         Defendant A & C Best Food Trading Inc.("A & C" or "Defendant"), by and through its

undersigned counsel, hereby answers the Complaint and Jury Demand ("Complaint") filed by

Plaintiff May Flower International, Inc.("May Flower" or "Plaintiff')as follows:

                                  PRELIMINARY STATEMENT

         1.       Denies the allegations in Paragraph 1, except to admit that Plaintiff purports to

allege claims for trademark infringement, unfair competition, passing off and dilution in violation

of the laws of the United States and the State of New York.

         2.       Demies that plaintiff is entitled to a permanent injunction or monetary relief as

alleged in the Complaint.

                                 JURISDICTION AND VENUE

         3.       Denies the allegations in Paragraph 3, except to admit that Plaintiffs purport to

allege claims under the Lanham Act.




 3 1941/000/3006321.1
Case 1:19-cv-02716-NGG-PK Document 11 Filed 07/08/19 Page 2 of 12 PageID #: 28



         4.       Denies the allegations in Paragraph 4, except to admit that Plaintiff maintains a

place of business in Hicksville, New York.



                                             PARTIES


         5.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 5 .

         6.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 6.

         7.       Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 7.

         8.       Admits the allegations in Paragraph 8.



                                    FACTUAL BACKGROUND


         9.       Denies knowledge or information sufficient to form a belief as to the truth of

allegations in Paragraph 9.

         10.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 10.

         1 1.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 11.

         12.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 12.

         13.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 13.

                                                   2

 31941 /000/3006321.1
Case 1:19-cv-02716-NGG-PK Document 11 Filed 07/08/19 Page 3 of 12 PageID #: 29



        14.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 14.

        1 5.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 15.

        16,      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 16.

        17.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 17.

        1 $.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 18.

         19.     Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 19.

        20.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 20.

        21.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 21.

        22.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 22.

        23.      Denies that A &Chas offered for sale infringing goods. Denies knowledge or

information sufficient to form a belief as to the truth of the balance of allegations in Paragraph 23.

        24.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 24.




                                                  3

 31941/000/3006321.1
Case 1:19-cv-02716-NGG-PK Document 11 Filed 07/08/19 Page 4 of 12 PageID #: 30



         25.        The allegation in Paragraph 25 related to consumer confusion is a legal conclusion

and therefore does not require a response. To the extent any response is required, and as to the

remaining allegations in Paragraph 52, A & C denies knowledge or information sufficient to form

a belief as to the truth of the allegations.

         26.        Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 26.

         27.        Denies the allegations in Paragraph 27.

         28.        Admits that A &Chas no connection to May Flower. Denies knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 55 as same

applies to the other defendants.

         29.        Denies knowledge or information sufficient to form a belief as to the trtrth of the

allegations in Paragraph 29.

         30.        Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 30.

         31.         Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 31.

         32.         Denies the allegations at to A & C. Denies knowledge or information sufficient to

farm a belief as to the truth of the balance of allegations in Paragraph 32.

          33.        Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 33.

          34.        Denies the allegations in Paragraph 34.




                                                      L~

319G 1 /000/300632 I , 1
Case 1:19-cv-02716-NGG-PK Document 11 Filed 07/08/19 Page 5 of 12 PageID #: 31



                   FIRST CAUSE OF ACTION BY PLAINTIFF MAY FLOWER
                                       Trademark Infringement
                                  15 U.S.C. § 1114 and Common Law


         35.       A & C repeats and realleges its response to Paragraphs 1 through 34 of the

Complaint as if fully set forth herein.

         36.       Denies the allegations in Paragraph 36 as they pertain to A & C, and as to the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allegations.

         37.       Denies the allegations in Paragraph 37 as they pertain to A & C, and as to the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allcgataons,

         38.       Denies the allegations in Paragraph 38 as they pertain to A & C, and as to the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allegations.

         39.       Denies the allegations in Paragraph 39 as they pertain to A & C, and as to the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allegations.

         40.       Denies the allegations in Paragraph 40 as they pertain to A & C, and as to the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allegations.




                                                     5

 3 1941 /000/300(321.1
Case 1:19-cv-02716-NGG-PK Document 11 Filed 07/08/19 Page 6 of 12 PageID #: 32



                  SECOND CAUSE OF ACTION BY PLAINTIFF MAY FLOWER
                                            Unfair Competition
                                            15 U.S.C. § 1125(a)




          41.       A & C repeats and realleges its response to Paragraphs 1 through 40 of the

Complaint as if fully set forth herein.

          42.       Denies the allegations in Paragraph 42 as they pertain to A & C, and as to the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allegations.

          43.       Denies the allegations in Paragraph 43 as they pertain to A & C, and as to-the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allegations,

          44.        Denies the allegations in Paragraph 44 as they pertain to A & C, and as to the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allegations.

          4S.        Denies the allegations in Paragraph 45 as they pertain to A & C, and as to the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allegations.

          46.        Denies the allegations in Paragraph 46 as they pertain to A & C, and as to the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allegations.




                                                       D
 3 1 94 1 /000/3006321.
Case 1:19-cv-02716-NGG-PK Document 11 Filed 07/08/19 Page 7 of 12 PageID #: 33



                THIRD CAUSE OF ACTION BY PLAINTIFF MAY FLOWER
                               Unfair Competition and Passing Off


        47.      A & C repeats and realleges its response to Paragraphs 1 through 46 of the

Complaint as if fully set forth herein.

        48.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 48.

        49.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 49.

        50.      Denies the allegations in Paragraph 50 as they pertain to A & C, and as to the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allegations.

        51.      Denies the allegations in Paragraph 51 as they pertain to A & C, and as to the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allegations.

        52,      Denies the allegations in Paragraph 52 as they pertain to A & C, and as to the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allegations.

               FOURTH CAUSE OF ACTION l3Y PLAINTIFF MAY FLOWER
                                     Deceptive Trade Practices
                                 New York General Business Law


         53.     A & C repeats and realleges its response to Paragraphs 1 through 52 of the

Complaint as if fully set forth herein.




 3194]/000/3006321.1
Case 1:19-cv-02716-NGG-PK Document 11 Filed 07/08/19 Page 8 of 12 PageID #: 34



         54.      Denies the allegations in Paragraph 54 as they pertain to A & C, and as to the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allegations.

         55.      Denies the allegations in Paragraph 55 as they pertain to A &C,and as to the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allegations.

         56.      Denies the allegations in Paragraph 56 as they pertain to A & C, and as to the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allegations.

         57.      Denies the allegations in Paragraph 57 as they pertain to A & C,and as to the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allegations.

         58.      Denies the allegations in Paragraph 58 as they pertain to A & C, and as to the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allegations.

                  FIFTH CAUSE OF ACTION BY PLAINTIFF MAY FLOWER
                                  New York General Business Law


         59.      A & C repeats and realleges its response to Paragraphs 1 thxough 58 of the

Complaint as if fully set forth herein.

         60.      Denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 60.




 31941 /000/3006321.I
Case 1:19-cv-02716-NGG-PK Document 11 Filed 07/08/19 Page 9 of 12 PageID #: 35



        61.      Denies the allegations in Paragraph 61 as they pertain to A & C, and as to the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allegations.

        h2.      Denies the allegations in Paragraph 62 as they pertain to A & C, and as to the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allegations.

        63.      Denies the allegations in Paragraph 63 as they pertain to A & C, and as to the other

defendants, A & C denies knowledge or information sufficient to form a belief as to the truth of

the allegations.

                                           PRAYER FOR RELIEF


        64.      f1 & C denies that Plaintiff is entitled to any relief which it seeks.

                                       DEMAND FOR JURY TRIAL

        65.      Transworld demands ajury trial for all claims in the Complaint susceptible to a trial

by jury.

                            AFFIRMATIVE AND OTHER DEFENSES



                                          FIRST DEFENSE


        1.       The Complaint fails to state a claim upon which relief may be granted.


                                         SECOND DEFENSE

        2,       The claims alleged in the Complaint are barred, in whole or in part, by the

doctrine of laches.




31941 /000/3006321.1
Case 1:19-cv-02716-NGG-PK Document 11 Filed 07/08/19 Page 10 of 12 PageID #: 36



                                          THIRD DEFENSE

        3.       The claims for equitable relief alleged in the Complaint are barred by Plaintiff's

 unclean hands.


                                        FOURTH DEFENSES


        4.       The claims alleged in the Complaint are barred by the doctrine of waiver, consent,

 and acquiescence.


                                          FIFTH DEFENSE


        5.        The claims alleged in the Complaint are barred by the doctrine of equitable

 estoppel.


                                          SIXTH D~F~NSE


        6.        Plaintiff has failed to take steps to mitigate its damages.


                                        SEVENTH DEFENSE


        7.        The claims in the Complaint are barred because A &Chas not committed an act

 of infringement.


                                         EIGHTH DEFENSE


         8.       The claims in the Complaint are barred by the First Sale Doctrine and/or the

 allegedly internationally distributed products are not materially different from the domestically

 distributed products.




 31941/000/3006321.1
Case 1:19-cv-02716-NGG-PK Document 11 Filed 07/08/19 Page 11 of 12 PageID #: 37



         WH~R~FORE,A & C respectfully requests that the Court dismiss the Complaint together

 with an award of attorneys' fees, costs and disbursements and such other and further relief as the

 Court deems just and proper.




                                                       Respectfully Submitted.



                                                       Y•

                                                            C.J, Erickson
                                                            Cowan, Liebowitz & Latman, P.C.
                                                            1 14 W 47~' Street
                                                            New York, NY 10036
                                                            Telephone:(212) 790-9200



                                                      Attorneysfor Defendant A & C Best Food
                                                      Trading Inc.




                                                 11

 31941 /000/3006321.1
Case 1:19-cv-02716-NGG-PK Document 11 Filed 07/08/19 Page 12 of 12 PageID #: 38




                                CERTIFICATE OF SERVICE

         I hereby certify that on July 8, 2019, I have served the foregoing document by ECF to the

following counsel of record who have appeared in the above-matter:

         Joe Zhenghong Zhou, Esq.
         joe@joezhoulawfirm.com
         The Law Offices of Joe Zhenghong Zhou And Associates PLLC
         attorneys at Law
         Queens Crossing Business Center
          1 36-20 38th Avenue, Suite lOH
         Flushing, NY 11354


         Bingchen Li
         eric.li@ncny-law.com
         Law Office of Z. Tan PLLC
         1 10 59th Street Suite 3200
         New York, NY 10022




                                                 12

 3194 I /000/3006321.
